UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 05-7876




In Re:   TERRY KERMIT JOHNSON,



                                                        Petitioner.



                 On Petition for Writ of Mandamus.
                            (CA-03-49-5)


Submitted:   April 12, 2006                 Decided:   May 18, 2006


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Terry Kermit Johnson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Terry Kermit Johnson petitions for writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2255 (2000) motion.       He seeks an order from this court

directing the district court to act.        The last significant action

in the district court was the August 2005 denial of Johnson’s

motion to amend his § 2255 motion.        Although we find that mandamus

relief   is   not   warranted   because    the   delay   since   the   last

significant action is not unreasonable, we deny the mandamus

petition without prejudice to the filing of another mandamus

petition if the district court does not rule expeditiously on

Johnson’s § 2255 motion.        We grant leave to proceed in forma

pauperis, and deny Johnson’s motion to expedite consideration of

this petition.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          PETITION DENIED




                                  - 2 -